              Case 2:19-cv-02494-TLN-CKD Document 18 Filed 09/24/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          EASTERN DISTRICT OF CALIFORNIA
                                 SACRAMENTO DIVISION
 9
10   JANE WINGATE,                            ]   CASE NO. 2:19-CV-02494-TLN-CKD
                                              ]
11
                                              ]   ORDER GRANTING
12                                            ]   MOTION FOR SUBSTITUTION
13                                            ]   OF PARTY UPON DEATH
                           Plaintiff,         ]   OF PLAINTIFF PURSUANT
14                                            ]   TO FEDERAL RULE OF CIVIL
15   v.                                       ]   PROCEDURE 25(a)
                                              ]
16
     ANDREW SAUL, Commissioner                ]
17   of Social Security,                      ]
18
                                              ]
                                              ]
19                         Defendant.         ]
20                                            ]
21           In response to plaintiff’s unopposed Motion for Substitution of Party Upon
22   Death of Plaintiff Pursuant to Federal Rule of Civil Procedure 25(a), the court
23   hereby GRANTS the motion (ECF No. 17) and ORDERS that plaintiff’s daughter,
24   Ali Leisel Hochberg, is hereby substituted in as plaintiff in this case. The Clerk of
25   Court shall revise the docket of this action to so reflect.
26   /////
27   /////
28   /////


                                                  -1-
          Case 2:19-cv-02494-TLN-CKD Document 18 Filed 09/24/20 Page 2 of 2


 1        IT IS SO ORDERED.
 2   Dated: September 23, 2020
 3
                                          _____________________________________
 4                                        CAROLYN K. DELANEY
                                          UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         -2-
